     Case 2:19-cv-06314-JFW-E Document 28 Filed 06/19/20 Page 1 of 1 Page ID #:739



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   STEPHAN K.B.,                            )     NO. CV 19-6314-JFW(E)
                                              )
12                     Plaintiff,             )
                                              )
13         v.                                 )     JUDGMENT
                                              )
14   ANDREW SAUL, Commissioner of             )
     Social Security,                         )
15                                            )
                       Defendant.             )
16                                            )
                                              )
17

18         IT IS HEREBY ADJUDGED that Defendant’s Motion for Summary

19   Judgment is granted and Judgment is entered in favor of Defendant.

20

21               DATED: June 19, 2020.

22

23                                    _________________________________
                                                JOHN F. WALTER
24                                       UNITED STATES DISTRICT JUDGE

25

26

27

28
